          Case 1:19-cr-00183-ELH Document 48 Filed 06/05/20 Page 1 of 2



                                                U.S. Probation and Pretrial Services
                                                     MEMORANDUM
                                                                                                  

      DATE:     June 4, 2020

        TO: Christine L. Duey
            Assistant U.S. Attorney

     FROM:     Kenneth M. Langston
               Senior U.S. Probation Officer

    SUBJECT:    Igor Rosensteel
                ELH-19-0183
                SECOND NOTICE OF APPARENT
                VIOLATION/REQUEST FOR WARRANT

RELEASE STATUS

The defendant appeared before The Honorable J. Mark Coulson on January 30, 2020 for a
detention hearing having been charged with Bank Fraud in violation of 18 U.S.C § 1344(2), Access
Device Fraud in violation of 18 U.S.C. § 1029 (a)(2), Aggravated Identity Theft in violation of 18
U.S.C. § 1028A(a)(1), Possession of Fraudulently Made Government Seal in violation of 18
U.S.C. § 506(a)(3), and False Impersonation of an Officer or Employee of the United States in
violation of 18 U.S.C. § 912. At that time, he was released on his personal recognizance with
Pretrial Services supervision and the following conditions of release: placed in the third party
custody of his father, Robert Rosensteel, and reside with him at his residence, do not change
residence without advance permission of Pretrial Services, submit to location monitoring program
with leave for Court, medical purposes, and meetings with his attorney, submit to substance abuse
testing and treatment as directed by Pretrial Services, no case related contact with his father, no
contact with co-defendants or anyone identified in writing by the government, refrain from
possessing a firearm, destructive device, or other dangerous weapon, refrain from any use of
narcotic drug or other controlled substance unless prescribed, undergo mental health treatment as
directed by Pretrial Services, may not possess any credentials or equipment relating to law
enforcement, ad travel restricted to Maryland.

A trial date is not currently scheduled.





                  Case 1:19-cr-00183-ELH Document 48 Filed 06/05/20 Page 2 of 2


Re: Igor Rosensteel
Page: 2
June 4, 2020
      
      APPARENT VIOLATION

      On June 3, 2020, I received an alert from the monitoring agency indicating the defendant’s strap
      had been tampered with on his location monitoring transmitter. During a June 3, 2020 telephone
      conversation with the defendant’s father, he reported he had advised the defendant “to leave his
      residence since he has been having unauthorized visitors at his residence.” He indicated the
      defendant removed his location monitoring transmitter prior to leaving his residence. Attempts to
      contact the defendant on his cellular telephone on June 3, 2020 around 11:00 pm were
      unsuccessful. His cellular telephone currently goes straight to his voice mail message. His current
      whereabouts are unknown.

      ADJUSTMENT TO SUPERVISION

      Reference is made to the Notice of Apparent Violation submitted on March 5, 2020 in which the
      defendant did not follow his location monitoring schedule. Based on the defendant removing his
      location monitoring transmitter and the fact his current whereabout are unknown, his adjustment
      to supervision is described as poor. The defendant satisfactorily participated in mental health
      treatment at Eva Life Giver. All urine specimens have tested negative.

      A criminal record check conducted on June 4, 2020 did not reveal any new criminal record or
      outstanding warrants for the defendant.


      RECOMMENDATION

      I respectfully recommend a warrant be issued.


          Stacy R. Kirksey
          Supervisory U.S. Probation Officer


          cc:   The Honorable J. Mark Coulson, U.S. Magistrate Judge
                Andrew Szekely. AFPD




      
